Case 1:18-cv-01949-LPS Document 152 Filed 10/20/20 Page 1 of 8 PageID #: 7108




                  EXHIBIT 1
Case 1:18-cv-01949-LPS Document 152 Filed 10/20/20 Page 2 of 8 PageID #: 7109
Case 1:18-cv-01949-LPS Document 152 Filed 10/20/20 Page 3 of 8 PageID #: 7110
Case 1:18-cv-01949-LPS Document 152 Filed 10/20/20 Page 4 of 8 PageID #: 7111
Case 1:18-cv-01949-LPS Document 152 Filed 10/20/20 Page 5 of 8 PageID #: 7112
Case 1:18-cv-01949-LPS Document 152 Filed 10/20/20 Page 6 of 8 PageID #: 7113
Case 1:18-cv-01949-LPS Document 152 Filed 10/20/20 Page 7 of 8 PageID #: 7114
Case 1:18-cv-01949-LPS Document 152 Filed 10/20/20 Page 8 of 8 PageID #: 7115
